DETAILED CORRESPONDENCE
This is the first office action regarding application number 16,969,386, filed 08/12/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0071079, filed on 06/20/2018.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7, in the reply filed on 05/16/2022 is acknowledged.  The traversal is on the ground(s) that: PCT Rule 13.2 is not applicable in this instance due to special exceptions in 37 C.F.R. 1.475(b)(2), which state that a product and process specifically adapted for said product will be considered to have unity of invention.  Applicant is wholly misstating the CFR – they miss a “drawn only to one” of the categories below. 
This is not found persuasive because the exceptions outlined above are conditional upon terms found in 37 C.F.R. 1.475(a), stating “the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art”.  Since the special technical features do not contribute over the prior art, 37 C.F.R. 1.475(b) is not applicable.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-7 have been fully considered in examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ku (KR 20060011247A) in view of Ho (KR 20160073298 A). 
Regarding claim 1,
Ku teaches an electrode assembly (Fig. 2, 20) comprising:
An electrode current collector (Fig. 2, 21a, 23a);
An uncoated region provided on one side of the current collector (Fig 2, 21c, 23c; “uncoated portion”);
An electrode tab disposed in the uncoated region (Fig. 2, 26, 27);
A conductive adhesion portion that is disposed between the uncoated region and the electrode tab (Fig. 2, 23c, “the positive electrode tab and the negative electrode tab may be formed of a material having a melting point: The electrode assembly may be connected by welding…or may be connected by using a conductive adhesive”);
Ku does not teach a PTC material disposed in the conductive adhesion portion. Ho teaches a PTC material on a current collector by drying mixed slurries of conductive and adhesive materials (aka a conductive adhesion portion) to specifically increase the adhesion of a PTC layer [023-025], which is otherwise poor [012], to more successfully enable temperature sensing capabilities [028-029]. It would be obvious to one of ordinary skill in the art before the effective filing date to combine the PTC material with adhesion portion of the electrode assembly taught by Ku to achieve the predictable result of bonding the PTC material to the uncoated region in order to enable temperature sensing capabilities. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.)
Regarding claim 2,
Modified Ku teaches the electrode assembly of claim 1 (see elements of claim 1 above), wherein the conductive adhesion portion further comprises an adhesive material and a conductive material (see elements of claim 1, “conductive adhesive”).
Regarding claim 3,
Modified Ku teaches the electrode assembly of claim 2 (see elements of claim 2 above), wherein the adhesive material, the conductive material, and the PTC material form the conductive adhesion portion in the form of a slurry (see elements of claim 1; see abstract).
Regarding claim 4,
Modified Ku teaches the electrode assembly of claim 1 (see elements of claim 1 above), wherein the PTC material is polyethylene (Ho; Fig. 1, 120; [031-032], “polyethylene”).
Regarding claim 5,
Modified Ku teaches the electrode assembly of claim 1 (see elements of claim 1 above), wherein the conductive adhesion portion (Ho; Fig. 1, 120; [023], “first slurry”) has a thickness of 0.4 to 3 micrometers [045], which is entirely within the claimed range of 10 micrometers or less.



Regarding claim 6,

    PNG
    media_image1.png
    387
    814
    media_image1.png
    Greyscale

Modified Ku teaches the electrode assembly of claim 1 (see elements of claim 1 above), wherein the electrode tab is provided as a metal band-type member having a width and a length (Ku; Fig. 2, 26; the term band-type member, as evidenced by the specification, is interpreted to be a rectangular member), the electrode tab comprises an electrode tab overlapping portion (annotated Fig. 2, overlapping portion) stacked on the uncoated region (annotated Fig. 2, 26) and an electrode tab extension portion extending to the outside the electrode current collector from the electrode tab overlapping portion (annotated Fig. 2, extension portion). While modified Ku does not specifically state the conductive adhesion portion is formed with the same shape and area as the electrode tab overlapping portion, modified Ku teaches a conductive adhesive agent to attach the electrode tab to where it contacts the uncoated region (see elements of claim 1 above) and it would be wasteful to use any more conductive adhesive then necessary to attach the tab at the area of contact.  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to the conductive adhesion portion is formed with the same shape and area as the electrode tab overlapping portion.
Regarding claim 7,
Modified Ku teaches a rechargeable battery (Ku; see abstract, “secondary battery”) comprising the electrode assembly of claim 1 (see elements of claim 1 above).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728         

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728